Title: To Thomas Jefferson from Albert Gallatin, 26 December 1801
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Dear Sir
            Decer. 26th 1801
          
          No letter directed to me is opened by the Clerks, unless they are endorsed with the words “Custom house,” which designates the species of letters called public, meaning thereby the weekly or monthly returns—
          All the persons nominated as inspectors are, Thomas Worthington excepted, officers of the external revenues appointed in relation to certificates for spirits, teas & wines. His nomination should be suspended.
          I enclose another letter from Mr Gerry. His brother’s case is so strong & so public, that I do not know how a removal can be avoided. We cannot remove any man for delinquency if we pass over this one. But, if you please, we may converse with Mr Lincoln & perhaps Dr. Eustis before you decide. With sincere respect
          Your obedt Servt
          
            Albert Gallatin
          
        